Opinion by
Rice, P. J.,
The facts of this case are clearly stated in an orderly manner in the opinion of the learned judge of the orphans’ court, and need not be restated by us. The surcharge complained of was not on account of money which the administrator had not collected, but on account of money which he claimed the right to collect as administrator, and which the parol testimony clearly shows was paid to him because he was administrator and would not have been paid to him otherwise. Great stress is laid by appellant’s counsel on the fact that he signed the check by which the money was withdrawn from the bank, not only as administrator of the estate of Frank Fredrick, but also as attorney in fact for Katrina Fredrick. But the power of attorney given by the latter was not to collect the money in bank, but “to take out letters of administration upon the estate of Frank Fredrick,” and the authorization “to commence legal proceedings of any kind whenever necessary” evidently had reference to the accomplishment of the main object of the power, namely, the taking out of letters of administration upon the estate of the decedent. Hence, the signing of the check in the manner above indicated does not militate against the conclusion that the money was paid to him in his capacity as administrator, as the uncontradicted testimony of the bank officers shows it was. Further, that he claimed the money as administrator, and that it was paid to him in that capacity, is shown by the fact that he caused it to be inventoried as the sole asset of the estate of the decedent, the entry in the inventory, which was shown to be in his handwriting, being, “In the hands of M. Morris Moskovitz, Administrator of the above Estate — Cash—(One thousand and Two 34-100) $1,002, 34-100.”
“Presumably every item of property an executor has included in his inventory belongs to the estate, and for all such he must account. The inventory is an admission on his part that the property embraced in it came into his possession as the legal representative of the testator:”
*540Cutler’s Est., 225 Pa. 167; Hermann’s Est., 226 Pa. 543. True, the presumption is a rebuttable one, and the administrator is not precluded from showing that money he claimed and received in that capacity was not part of the assets of the estate and was included in his inventory by mistake. But was there a mistake in the present case? Is it conclusively shown that the money deposited in bank was not properly paid to the administrator of Frank Fredrick, but was recoverable exclusively by Kate Fredrick by reason of her survivorship? The sole basis in the evidence for the appellant’s contention that the money was not properly paid to the administrator are, first, the indorsement on the pass book issued by the bank, “Frank or Kate Fredrick, First National Bank of Forest City, Pa., Savings Department,” and, second, the entry at the head of the account therein set forth, “First National Bank, Forest City, Pa., in account with Frank or Kate Fredrick.” It is argued that the word “or” should be read “and,” and that, if so read, the case is brought within the principle that, where a husband and wife have a deposit in bank in their joint names, they hold by entireties and not by moieties, and upon the death of either the survivor takes the whole. It is well settled in Pennsylvania that a tenancy by entireties may exist in personalty as well as real property, in choses in action as well as choses in possession: Bramberry’s Est., 156 Pa. 628; Parry’s Est., 188 Pa. 33; Klenke’s Est. (No. 1), 210 Pa. 572. The last cited case is authority for the proposition that, if the account in question had been with “Frank Fredrick and Kate Fredrick,” the latter, upon the death of her husband, would take the whole, in the absence of explanatory evidence. In that mode of depositing the money, and in that form of contractual obligation on the part of the bank to the depositors, there would have been apparent one of the peculiarities of an estate by entireties, namely, that neither husband nor wife can dispose of any part of the estate without the assent of the other, but the whole must, remain to the survivor. See 2 BL Com., *541Lewis ed., * 182. But, according to the doctrine of Young’s Est., 166 Pa. 645, the existence of the marriage relation between the depositors did not render it impossible for them to avoid this peculiar incident of an estate by entireties, by depositing the money under such a contract between them and the bank as would authorize the bank, upon the production of the deposit book, to pay it to either, or, in the event of the death of one, to pay it either to the survivor or to the administrator of the deceased party. The use of “or” instead of “and” is consistent with and tends to show such intention, and the argument in favor of the contention that such was the intention is further strengthened by consideration of rules 5 and 6 printed in the bank book, subject to which the deposit was made and accepted. These rules are quoted in the opinion of the learned judge of the orphans’ court. Another consideration worthy of notice is that Kate Fredrick, who presumably knew the intention of the parties in making the deposit in the way it was made, has never taken a position in opposition to the above view, although it was to her interest to do so if it was not the correct view. Not only so, but she was instrumental in having the administrator appointed, and apparently acquiesced in his collection of the money as an asset of her husband’s estate, by claiming and receiving out of it the widow’s exemption of $300. Klenke’s Est., 210 Pa. 572, does not require us to hold that the payment to the administrator was improper. There, it was held, it is true, that the balance in the name of “Kate or Henry Klenke” in the First National Bank of Birmingham, which was paid after the death of Henry to Kate, the widow, was not chargeable against the administrator as an asset of the estate of Henry. But it was not held that, if it had been paid to the administrator under such circumstances as are disclosed in this case, the administrator would not have been required to account for it.
Upon a view of all the pertinent considerations, we are unable to conclude that the money in the present case was *542improperly paid to the administrator and that a mistake was made by him in including it in his inventory. The burden of showing this rested on the accountant, and we think it has not been discharged.
The decree is affirmed at the costs of the appellants.